Citation Nr: 1501461	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  10-11 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The appellant (claimant) had service in the Louisiana Army National Guard from December 1980 to December 1986, to include various periods of active duty for training (ACDUTRA), including from June 1981 to August 1981 and from May 1982 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was remanded for additional development in June 2011, May 2012, September 2013, and June 2014.  The requested development in the June 2014 Board remand was not substantially completed, and thus, the Board finds that further action to ensure compliance with the remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Given, the varying history of hearing loss in the appellant's ears, the Board has recharacterized the hearing loss issues as two separate issues.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The appellant has been afforded VA examinations addressing hearing loss and tinnitus in December 2009, June 2012, November 2013, and September 2014.

Regarding hearing loss, the Board notes that the appellant's National Guard enlistment examination from December 1980 indicates "Some HF/HL OS."  Thus, the evidence shows that the appellant had pre-existing left ear hearing loss.  As this left ear high-frequency hearing loss existed prior to periods of ACDUTRA, the left ear hearing loss claim is specifically one of service aggravation.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  Given this diagnosis of left ear hearing loss, the Board finds it necessary that the appellant be afforded a new VA examination because, while some of the examiners considered left ear hearing loss aggravation, none of the previous VA examiners provided fully sufficient opinions regarding hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Another examination and medical opinion should also be afforded to the appellant as to right ear hearing loss, which, unlike the left ear, is not shown to have pre-existed any ACDUTRA service.

Regarding tinnitus, the Veteran reported at the June 2012 VA examination that the onset of his tinnitus was in 1988.  In the June 2014 remand, the Board requested an addendum opinion from a VA audiologist, and the Board stated that the October 2013 VA examiner did not consider the appellant's report of the onset date of 1988 for his tinnitus.  However, the VA audiologist who provided the September 2014 addendum opinion, requested in the June 2014 remand, did not address the report of the 1988 onset date for tinnitus either.  Thus, the Board finds that another VA examination addressing the appellant's tinnitus and its relation to service, to include consideration of the report of the 1988 onset date for tinnitus, should be requested on remand.  See Barr, 21 Vet. App. at 303; Stegall, 11 Vet. App. at 268.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the appellant for a VA audiological examination by an examiner other than one who provided any of the previous VA examination reports, with sufficient expertise to determine the nature and etiology of any currently present hearing loss and tinnitus.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

a. Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present right ear hearing loss as to whether it is at least as likely as not (50 percent or greater probability) that it is etiologically related to noise exposure sustained in any period of the appellant's ACDUTRA, to include June 1981 to August 1981 and May 1982 to July 1982.  

The examiner should explain the medical basis for the conclusions reached.  Consideration should be given to the appellant's history of noise exposure (any prior to service, in service and after service) and to the private opinions stating that the appellant's hearing loss is consistent with his history of munitions training.  For the purposes of the opinion, the examiner should presume that the appellant is a reliable historian with regard to his complaints of noise exposure.

b. Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present left ear hearing loss as to whether it is at least as likely as not (50 percent or greater probability) the left ear hearing loss was aggravated (increase in severity beyond the natural progression of the disease) by noise exposure sustained in any period of the appellant's ACDUTRA, to include June 1981 to August 1981 and May 1982 to July 1982.  

The examiner should explain the medical basis for the conclusions reached.  Consideration should be given to the appellant's history of noise exposure (any prior to service, in service and after service) and to the private opinions stating that the appellant's hearing loss is consistent with his history of munitions training.  For the purposes of the opinion, the examiner should presume that the appellant is a reliable historian with regard to his complaints of noise exposure.

c. Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present tinnitus as to whether it is at least as likely as not (50 percent or greater probability) that it is etiologically related to noise exposure sustained in any period of the appellant's ACDUTRA, to include June 1981 to August 1981 and May 1982 to July 1982.

The examiner should explain the medical basis for the conclusions reached.  Consideration should be given to the appellant's history of when he believes the onset of tinnitus occurred (including the onset of 1988 in the June 2012 VA examination), to the appellant's history of noise exposure, and to the private opinions stating that the appellant's tinnitus is consistent with his history of munitions training.  For the purposes of the opinion, the examiner should presume that the appellant is a reliable historian with regard to his complaints of noise exposure.

2.  After the development requested above has been completed to the extent possible, the RO should review the examination report to ensure that it is responsive to the remand directives.  If it does not comply with remand directives, corrective action should be taken.  See Stegall, 11 Vet. App. at 268.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the appellant and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

